Citation Nr: 1007964	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  09-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In January 2010, the Veteran testified in a Video Conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	By an unappealed May 2000 Statement of the Case, the RO 
denied the Veteran's claims for bilateral hearing loss and 
tinnitus because there was no evidence of a nexus between the 
disabilities and service.  

3.	Evidence received subsequent to the May 2000 RO decision 
is evidence not previously submitted to the RO and relates to 
an unestablished fact necessary to substantiate the claim, 
but does not present a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.	The May 2000 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

2.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  

3.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for tinnitus is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in April 2008 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also contained the notice provisions set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in April 2008 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Although the RO afforded the Veteran a VA examination in July 
2008, VA is not required to provide an examination unless new 
and material evidence has been presented.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As a preliminary matter, the Board notes that the Veteran's 
current claims involve entitlement to service connection for 
bilateral hearing loss and tinnitus.  These claims are based 
upon the same factual basis as his previous claims, which 
were last denied in a May 2000 Statement of the Case that 
became final.  As such, it is appropriate for the Board to 
consider these claims as requests to reopen the previously 
denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 
2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claims for 
bilateral hearing loss and tinnitus were denied by the RO in 
May 2000 because there was no evidence of a nexus between the 
current disabilities and service.  The Veteran did not appeal 
this decision and the decision became final.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

Although the RO reopened the Veteran's claims to entitlement 
to service connection for bilateral hearing loss and 
tinnitus, such a determination, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claims.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted). Because the May 2000 decision is the last 
final disallowance with regard to the Veteran's claims, the 
Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claims for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In May 2000, the RO reviewed the service treatment records, a 
VA examination and private medical records.  The service 
treatment record did not show hearing loss or tinnitus in 
service.  The medical records and the VA examination provided 
a diagnosis of bilateral hearing loss and tinnitus, but did 
not show that the disabilities were related to an incident or 
noise exposure in service.  

Since the May 2000 decision, additional VA treatment records 
and a VA examination were submitted.  The VA treatment 
records show that the Veteran was provided hearing aids to 
assist his hearing.  In the July 2008 VA Compensation and 
Pension Examination, the examiner reviewed the claims file 
and medical records and examined the Veteran.  The examiner 
noted the Veteran's noise exposure in service and after 
service.  The examiner diagnosed the Veteran with bilateral 
hearing loss.  The Veteran was also diagnosed with constant 
tinnitus since 1999.  The examiner found that bilateral 
hearing loss and tinnitus were less likely as not caused by 
or a result of acoustic trauma in service.  The examiner 
reasoned that the entrance and separation examinations 
revealed normal hearing.  The examiner considered the 
Veteran's occupation in service as an air traffic controller 
and after service as a policeman.  He noted the type of 
hearing protection worn by the Veteran during his 
occupations.  The examiner also noted the Veteran's 
statements, including that tinnitus began in 1999.  

The Board finds that the service treatment records and the VA 
examination are new evidence.  The evidence was not 
previously submitted to the RO for review, therefore it is 
considered new evidence.  The service treatment records, 
however do not pertain to the etiology of the Veteran's 
hearing loss and tinnitus, therefore, they are not material 
to the Veteran's claim.  Further, the VA examination is also 
not material.  The Board acknowledges that the VA examination 
relates to the etiology of the hearing loss and tinnitus, 
particularly a nexus between the disabilities and service.  
Although a nexus is the unestablished fact necessary to 
substantiate the claims, the VA examination does not raise a 
reasonable possibility of substantiating the claims because 
it shows that hearing loss and tinnitus are not related to 
service.  As such, the VA treatment records and VA 
examination are not material evidence required to reopen the 
claims for bilateral hearing loss and tinnitus.  

Accordingly, having determined that new and material evidence 
has not been submitted, the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus are not 
reopened.  In reaching these conclusions, the Board notes 
that under the provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claims and that doctrine is not applicable. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).










	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not re-opened and the claim remains denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for tinnitus is 
not re-opened and the claim remains denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


